         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  CATHY BRANDENBURG as Natural Mother of Christian
                  Brooke Joiner and guardian of William Rhys Gulnick,

                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:19-cv-65

                  TYRONE BURNS, JR.; CITY OF VIDALIA; TYRONE
                  BURNS, SR.; and CENTERSTONE OF FLORIDA, INC.,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's Order dated November 4, 2019, Plaintiff's Motion to Remand is

                      GRANTED. This Court REMANDS this case to the Superior Court of Toombs County,

                      Georgia. This action stands closed.




            Approved by: ________________________________
                          ___________________
                                           ______________




            November 12, 2019                                                   Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy
                                                                                      eputy Clerk
                                                                                            Cller
                                                                                               ek
GAS Rev 10/1/03
